Citation Nr: 0211501	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  98-14 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative discopathy 
of L2 and L3 and transitional vertebra.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to February 
1993.

This matter came before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of the Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  The veteran and his 
representative appeared at a hearing at the RO in May 1998.  
The Board remanded the case to the RO in May and November 
2000 to schedule a Travel Board hearing.  The veteran and his 
representative appeared before a Member of the Board at a 
hearing at the RO in May 2001.  In August 2001, the Board 
remanded the case to the RO for compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) and additional development.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record relating 
the veteran's degenerative discopathy of L2 and L3 and 
transitional vertebra to any disease or injury which occurred 
during active military service.

2.  The medical evidence of record does not establish that 
the veteran's degenerative discopathy of L2 and L3 and 
transitional vertebra were proximately due to or the result 
of his service-connected fracture of the sacrum.


CONCLUSION OF LAW

The veteran's degenerative discopathy of L2 and L3 and 
transitional vertebra were not incurred in or aggravated by 
service or a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for degenerative 
discopathy of L2 and L3 and transitional vertebra.  The Board 
notes that the veteran is service-connected for fracture of 
the mid-sacrum.  The veteran contends that he injured his 
back in service, continued to experience back pain and 
problems after service.  Alternatively, the veteran maintains 
that his degenerative discopathy of L2 and L3 and 
transitional vertebra developed as secondary to his service-
connected fracture of the mid-sacrum.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2001).  The United States 
Court of Appeals for Veterans Claims (CAVC) clarified that 
service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  To establish a claim for 
secondary service connection, a veteran must demonstrate that 
a current disability is the result of a service-connected 
disability.  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 2002) is not 
applicable in this case.

Service medical records disclose that the veteran was seen in 
service in 1988 for complaints of pain after he sustained an 
injury to his buttocks when he was thrown to the back of the 
truck onto a tripod.  X-rays revealed minimal displaced 
fracture to the mid-sacrum.  Diagnoses included contusion of 
the sacrum and trauma to the buttocks and coccyx.  The 
service medical records do not contain any further 
complaints, findings, or diagnoses of a back disorder.  The 
veteran's December 1992 Medical Board examination revealed no 
complaints or findings of a back disorder.  

The Board notes that the RO granted service connection for 
fracture of the mid-sacrum in a September 1995 rating 
decision.  

A June 1997 MRI report revealed mild narrowing, degeneration, 
and bulging of the disc at L2-3 and transitional vertebra.  
An August 1997 VA examination report reflects that the 
veteran reported the history of injury to his buttocks with 
severe pain over the tailbone.  He reported that he 
experienced additional back pain in 1992, but did not seek 
medical treatment.  The veteran complained of intermittent 
pain with radiation to the shoulders and numbness in the 
rectal and medial thigh area.  He indicated that the pain was 
at the level of the L2 vertebra.  X-rays of the sacrum showed 
no evidence of fracture or bone or anatomical deformity.  
However, a transitional transverse process was noted on the 
left side, which could represent a lumbarized sacral segment.  
The impression included remote sacral fracture (verified by 
1988 x-ray report) and degenerative discopathy at L2-L3 with 
transitional vertebra.  In a February 1998 examination 
addendum, the VA examiner opined that the degenerative 
discopathy at L2-L3 with transitional vertebra were not 
related to the previous fracture of the sacrum. 

Private medical records dated from November 1997 to March 
1998 show complaints of back pain with assessments including 
of chronic low back pain, chronic low back syndrome, and 
degenerative joint disease of L2-3 with mild disc bulge. 

In letters dated in September 1997 and July 1998, Dr. J. 
Wilson noted that the veteran reported injuring his back in 
service jumping from a plane in 1987 and again in a truck 
accident in 1989, and that he experienced back pain since 
that time.  Dr. Wilson opined that the veteran has a slowly 
progressive problem with degenerative disc disease, which was 
secondary to old trauma with some spinal stenosis.

In January 2000, the Board requested a specialist's opinion 
as to whether the veteran's degenerative disc disease of L2-3 
with transitional vertebra was related to the inservice 
injury.  In a January 2000 opinion, VA physician, Dr. O. 
Dillon, stated that the trauma to the sacrum was somewhat 
remote from L2-3.  He also acknowledged that degeneration is 
a slowly progressing problem; however, Dr. Dillon stated 
that, upon review of the medical records, he did not see any 
inciting cause for the degeneration.  Dr. Dillon also noted 
that transitional vertebrae are usually present at birth.  
Dr. Dillon opined that the veteran's symptomatology about the 
spine could be related to the injury he received, although 
the deterioration at L2-3 may not be the direct result of 
that trauma.

A January 2002 VA examination report, following review of the 
record and examination of the veteran, diagnosed remote 
sacral fracture, healed without deformity or displacement, 
degenerative discopathy at L2-3, Schmorl node at end plate of 
T11, and transitional vertebra of the lower mobile segment.  
The VA examiner opined that the veteran's mid sacrum fracture 
healed without complications or sequelae and that the remote 
fracture would not serve as a point of aggravation in the 
axial skeleton components above it.  The VA examiner opined 
that the degenerative discopathy of L2-3 and transitional 
vertebra were not aggravated by the service-connected mid-
sacrum fracture.

The veteran has submitted several statements and testified at 
two hearings that he injured his back in service jumping out 
of a plane while training to be a parachutist and in a truck 
accident where he fell onto the floor of the truck onto a 
tripod, continued to experience back problems during service 
and thereafter, and that it was his belief that his 
degenerative disc disease of L2-3 and transitional vertebra 
began in service.  According to the veteran, his parachute 
training and continued physical training while in service, 
which included running with a rucksack full of a bag of sand 
as well as rappelling, resulted in his current back disorder.  
The Board has considered the veteran's statements and 
testimony. The veteran is competent as a lay person to report 
that on which he has personal knowledge.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, the veteran is not 
competent to offer medical opinion as to cause or etiology of 
the claimed disability as there is no evidence of record that 
the veteran has specialized medical knowledge.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In summary, the service medical records reflect that the 
veteran only complained of back pain during service in 1988 
after the truck accident, and was treated for fracture of the 
sacrum.  At a medical board evaluation in December 1992, 
there was no mention of any back injury or complaints, 
findings, or diagnoses of a back disability.  Based on this 
evidence, it appears that any back disorder the veteran had 
in service was acute and transitory, and resolved therein 
without residual disability.  

Moreover, although the veteran reported a back injury after 
jumping from a plane during parachute training in 1987 and 
continued to have back pain thereafter, the veteran's service 
medical records, which show that the veteran complained of 
back pain after a truck accident, do not support the history 
of injury after parachuting or continued back pain during 
service.  While the veteran reported that he did not seek 
treatment for his back during service, he has not submitted 
any support statements from friends to support his claim.

Additionally, the Board finds that the September 1997 and 
July 1998 statements by Dr. Wilson, that the veteran's 
degenerative disc disease was secondary to old trauma, are 
not competent medical evidence of a nexus between current 
back disability and disease or injury in service.  There is 
no indication Dr. Wilson reviewed the veteran's entire claims 
file to include his service medical records.  It appears from 
the statements that Dr. Wilson relied on the history provided 
by the veteran.  CAVC has determined that the history that 
the veteran provided does not transform that history into 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  In contrast, the VA opinions, dated in February 
1998, January 2000 and January 2002, indicate that the two VA 
physicians reviewed the veteran's entire claims file 
including his service medical records.  The VA physicians 
opined that neither the injury resulting in the remote 
fracture of the sacrum nor the fracture of the sacrum was 
directly related to the veteran's degenerative disc disease 
of 
L2-3.  Additionally, one VA physician indicated that 
transitional vertebra was a congenital disorder.  In the most 
recent opinion, the VA physician stated that the fracture of 
the sacrum healed without sequelae and would not serve as a 
point of aggravation for the degenerative disc disease of L2-
3 or the transitional vertebra.  Accordingly, the Board finds 
the longitudinal review of the record by the VA physicians to 
be more probative and persuasive.

Accordingly, the preponderance of the evidence is against the 
claim for service connection for degenerative discopathy of 
L2 and L3 and transitional vertebra.  Since the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA consideration

The Board notes that there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law eliminated the concept of a well 
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the Board concludes that 
the veteran has been informed of the applicable laws and 
regulations, the evidence needed to substantiate his claim, 
VA's notification requirements by a statement of the case, 
supplemental statements of the case, the Board remands, and 
the December 2001 VCAA letter.  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's service 
medical records, his VA clinical records, and private medical 
records.  Moreover, the veteran appeared at several hearings 
before a hearing officer and a Member of the Board and 
presented testimony at the RO.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for degenerative discopathy of L2 and L3 
and transitional vertebra is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

